Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response dated 08/19/2022 is duly acknowledged.
Claims 1-23 and 42-94 were canceled by applicant’s previous claim amendments.
Claims 24-41 as amended/presented on 06/03/2020 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of species “Bronchopulmonary dysplasia (BPD)” in the reply filed on 08/19/2022 (see remarks, page 1) is acknowledged. However, applicant’s statement that “Claims 24-39 are a representative grouping of claims that encompass the selected species” is not found to be accurate. As presented, only instant claims 24-37 appear to encompass the subject matter for the elected species. Claim 38 as presented relates to “acute lung injury”, and claim 39 as recited is directed to “cardiovascular disorder”, not to the elected species of BPD per se.
Therefore, claims 38-41 have been withdrawn as non-elected species.
Claims 24-37, directed to “A method for treating a lung disorder…” with elected species of “Bronchopulmonary dysplasia (BPD)” have been examined on their merits in this action hereinafter.  
Priority
	This application has been filed by applicants as a DIV of US application 15/312,047 (filed on 11/17/2016, now US 10,624,929), a 371 of PCT/US2015/031008 (filed on 05/15/2015) claiming priority form US provisional application 61/994,974 filed on 05/18/2014.
Claim Objections
1.	Claim 34 (as presented) is objected to because of the following informalities:  claim 34 directly depends from claim 33, and recites the limitations “wherein the MSC is a human MSC, human fibroblast, or human macrophage”, which should be amended to recite “wherein the MSC is a human MSC, the fibroblast is a human fibroblast, or the macrophage is a human macrophage.  Appropriate correction is required.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 24, 25, 27, 29 and 31-37 (as presented) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsialis et al (US 2014/0065240 A1; cited in applicant’s IDS dated 06/03/2020).
Claim 24 (as presented) is directed to “A method for treating a lung disorder, a cardiovascular disorder, a renal disorder, or an ischemic neural disorder comprising administering to a subject having or at risk of having a lung disorder, a cardiovascular disorder, a renal disorder, or an ischemic neural disorder a therapeutically effective amount of an isolated exosome, wherein 
(i) the isolated exosome comprises one or more markers selected from the group consisting of ALIX, TSG101, TGFBR2, SMAD1, SMAD2, SMAD3, SAMD5 and CD105; and/or 
(ii) wherein the isolated exosome does not comprise one or markers selected from the group consisting of FLOT1, CD9, CD81, CAV1, EGFR, AKT1 and AKT2.”

See also dependent claims 25, 27, 29 and 31-37 (as they pertain to applicant’s elected species of “bronchopulmonary dysplasia (BPD)”, as currently presented by applicants.

Mitsialis et al (2014), while teachings methods of treatment using compositions relating to mesenchymal stem cell (MSC) exosomes that are useful for treating certain lung diseases, including inflammatory lung disease, bronchopulmonary dysplasia (BPD; see title and abstract, [0011], and claims 1, 2, 5, 9, 17, 45, 48 and 49, for instance); disclose administering to a subject in need, an effective amount of a composition comprising exosomes isolated from human mesenchymal stem cells (MSCs) such as from bone marrow or human umbilical cord tissue such as Wharton’s jelly (see disclosure in paragraphs [0023], [0026], [0030], [0057], [0065], [0069], [0129]-[0136], for instance), wherein the isolated exosomes comprise one or more expressed protein markers such as ALIX, TSG101, CD105, TGF-b1R, etc. (these markers are expressed by MSCs from which the exosomes are obtained in conditioned media; see paragraph [0057], [0064], [0135]-[0136], in particular), and/or wherein the exosomes do not comprise expression markers (i.e. negative for expression) such as CD9 and CD81 (i.e. more abundant in FEX exosomes derived from bone marrow MDCs; see [0146], for instance), and wherein the exosome has a diameter of about 30-100 nm (see [0046], [0056], [0145]-[0146], for instance) and appear to have spherical, vesicular morphology observed and analyzed using negative staining with electron microscope (see page 2, [0030], [0056], Fig. 2, and [0136], for instance), and wherein the exosomes are isolated from MSC conditioned media after concentration using ultrafiltration/differential centrifugation steps (see [0059]-[0061], for instance). Thus, the disclosure from Mitsialis et al meet all the limitations as presented in instant claims 24-25, 27, 29, and 31-37.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Prior Art Issues
Claims 26, 28 and 30 appear to be free of prior art issues.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	 Claims 24-37 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 9,901,600 B2 (issued on Feb. 27, 2018 to common inventors and assignee; from US application 14/004,237). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1 is also directed to “a method of treating a subject having or at increased risk developing a lung disease” comprising “administering effective amounts of isolated mesenchymal stem cell (MSC) exosomes and a pulmonary surfactant to said subject”, wherein the lung disease is bronchopulmonary dysplasia (BPD; see also issued claims 5, 6, 13 and 14), which appears to be in a species-genus relationship with the instant claims (at least with respect to subject population and the disease being treated). Since, the MSCs from which the exosomes (used for treatment) obtained have been disclosed by issued patent ‘600 to be positive for protein expression markers such as CD105, and negative for CD9 (see column 11, section “Mesenchymal Stem Cells”, for instance), the scope of the issued treatment claims are deemed overlapping in terms of use of MSC-derived exosomes in the treatment of lung disease such as bronchopulmonary dysplasia (BDP) in a subject in need thereof (it is to be noted that instant claims 24-36 are generic to any “lung disorder”, and are not limited to treatment of BDP per se), and therefore, the ODP rejection is deemed proper.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657